Opinion bx
Henderson, J.,
It is not disputed that the lease from Delia R. Carr, the life tenant to the defendant company, terminated with the death of the lessor. The remainderman had no connection with the preceding term and the relation of the occupant as tenant ceased when the life tenant died. The lessee continued to occupy the premises, however, after the end of the term with the consent of the remainderman. There was no express agreement as to the extent of the term or the amount of rent reserved. There was qn implied reservation, however, defined by the conduct of the parties. Under the lease from Delia R. Carr the lessee was granted a definite term, the rent to be paid quarterly. She died in the middle of the quarter and afterwards the defendant paid to the executor of the estate of William Carr the amount of rent, due for the whole quarter, the same to be distributed by the executor between the estate of the life tenant and the remainderman. Afterward the defendant paid to the plaintiff the sum of $1,250 per quarter for the use *503of the premises up to the time the defendant removed therefrom. A tenancy may be implied by occupancy and a payment of rent in the absence of an express contract, and the manner of payment as made by the tenant and accepted by the landlord may determine the terms of the lease. An implied agreement for the payment of rent may create a tenancy from quarter to quarter in the absence of an express agreement for a different term: Trickett on Landlord and Tenant, sec. 372; Cook v. Neilson, 10 Pa. 41.
We do not find anything in the case from which the conclusion must be drawn or the inference arises that a yearly term was created between the plaintiff and defendant after the deáth of Delia Carr. The payment of rent by the defendant for the quarter in which Delia Carr died and the payment of rent fór the succeeding quarters at the end thereof was a course of conduct from which the implication arises that the defendant was paying on a quarterly basis and thereby establishing a term from quarter to quarter: Taylor on Landlord and Tenant, sec. 69; Savage v. Seipleton, 3 C. & P. 275. When, therefore, the tenant held over after the end of the quarter with the landlord’s consent the term was extended for that quarter and a liability arose for payment for the entire quarter. There was no controversy in regard to the material facts in the case, and the conclusion of the learned judge of the Court of Common Pleas is supported by the facts conceded in the pleadings.
The judgment is affirmed.